IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HUMBERTO ALICEA,                            No. 125 MM 2015

                    Petitioner


             v.


JUDGE PAUL YATRON, BERKS
COUNTY CCP,

                    Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the jurist’s name from the caption.